Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 10, 2021 has been entered.
 
Claims 1-3, 6, 8-10 and 17-25 are pending.
Claims 4, 5, 7, 11-16 and 26 are cancelled.
Claims 1, 22 and 23 are currently amended.
Claims 22 and 23 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim.
Claims 1-3, 6, 8-10, 17-21, 24 and 25 as filed on May 10, 2021 are pending and under consideration to the extent of the elected species, e.g., the bi-functional organic acid is maleic acid or/and itaconic acid and the bi-functional Bronsted base is 4,7,10-trioxa-1,13-tridecanediamine or 4,9-dioxa-1,12-dodecandiamine or 1,11-diamino-3,6,9-trioxaundecane or a mixture thereof.

Withdrawn Objections / Rejections
In view of the amendment of the claims, all previous claim rejections under 35 USC 103 over Hamilton in view of Grollier are withdrawn.
Applicant’s arguments have been fully considered.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.

Claim Objections
Claim 1 is objected to because of the following informalities:  “has a pH has been adjusted to pH” in the wherein clause is grammatically incorrect.  Appropriate correction is required.
 
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 6, 8-10, 24 and 25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  
	Claim 24 recites formula (a) further comprises an alkalizing agent, however, claim 1 from which claim 24 depends newly recites monoethanolamine which is an alkalizing agent.  It or an inorganic base to adjust the pH” (emphasis added).
Claim 25 recites formula (b) further comprises an acidifying agent, however, claim 1 from which claim 25 depends newly recites phosphoric acid which is an acidifying agent.  It is unclear whether claim 25 is intended to reference the phosphoric acid of claim 1 or whether claim 25 is intended to introduce another acidifying agent in addition to the phosphoric acid into the formula.  Claims 6 and 10 are included in this rejection because they depend from claim 25 and also because claim 6 recites a monofunctional organic acid which excludes phosphoric acid  because phosphoric acid is triprotic while claim 10 recites the acidifying agent is maleic or/and itaconic acid which excludes phosphoric acid.  Thus, claims 6 and 10 do not remedy the ambiguity and the specification does not remedy the ambiguity because paragraph [0075] discloses “an organic or an inorganic acid to adjust the pH” (emphasis added).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 6, 8, 9, 17-21, 24 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Flohr (WO 2017/096063, filed December 1, 2016, of record) as evidenced by Sigma, of record, in view of Hamilton et al. (WO 2016/179017, published November 10, 2016, of record); and Pressley et al. (US 2015/0034117, published February 5, 2015).
	Flohr teaches a method for treating hair comprising the application of a first composition that may have a pH from 7 to 14 comprising in a cosmetically acceptable carrier 0.1 to 25 wt% of one or more linkers inclusive of:

    PNG
    media_image1.png
    45
    380
    media_image1.png
    Greyscale

(4,7,10-trioxa-1,13-tridecanediamine as evidenced by Sigma) and applying to the hair a second composition that may have a pH from 0 to 7 comprising in a cosmetically acceptable carrier 0.1 to 25 wt% of one or more electrophiles inclusive of:

    PNG
    media_image2.png
    80
    151
    media_image2.png
    Greyscale

(maleic acid as evidenced by Sigma); all numerical amounts are understood to be modified by the word “about” (title; abstract; pages 3-4, 6 and 14-17), as required by instant claims 2, 3 and 19.  The second composition may be applied prior to the first composition (page 18).
monofunctional) or/and phosphoric acid (page 19), as required by instant claims 6 and 25.  The second composition may comprise ammonia or (mono)ethanolamine (page 19), as required by instant claims 8, 9 and 24.
	In Example 1, the first composition was left on the hair for 30 minutes and at least 2 minutes lapsed prior to the application of the second composition (page 43), as required by instant claims 17 and 18.  Regarding claim 18, Flohr fails to specifically teach the waiting time when the second composition is applied prior to the first composition, however, Flohr exemplifies an embodiment wherein at least 2 minutes lapsed prior to the application of the second composition when the first composition is applied first.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that a similar amount of time should lapse when the order or application is reversed.
	Flohr does not teach the first / electrophile / maleic acid composition has a pH of 5 and the second / linker composition has a pH of 9 as required by claim 1.
	Flohr does not teach formula (a) is mixed into a hair color as required by claim 20.
	Flohr does not teach the hair is pre-treated with thioglycolic acid as required by claim 21.
These deficiencies are made up for in the teachings of Hamilton and Pressley.
Hamilton teach compositions comprising about 0.1 to 20 wt% of active agents comprising at least one diamine such as 4,7,10-trioxa-1,13-tridecanediamine, 4,9-dioxa-1,12-dodecanediamine, or/and 1,11-diamino-3,6,9-trioxaundecane for use in chemical treatment of hair (title; abstract; paragraphs [0012], [0017], [0062]-[0063] and [0070]).  The compositions may have a pH of less than or equal to about 11, such as from about 8.5 to 10, or 
	Pressley teach compositions having a pH of about 3 to 12 comprising one or more binding agents inclusive of maleic acid (title; abstract; paragraphs [0045]-]0048], [0080]-[0083] and [0100]-[0101]; claims).  For example, the binding agent has the structure (paragraph [0101]):

    PNG
    media_image3.png
    362
    695
    media_image3.png
    Greyscale

where the binder may be maleic acid / calcium salt thereof (as evidenced by Sigma supra) or may be maleic acid in combination with for example 4,7,10-trioxa-1,13-tridecanediamine (as evidenced by Sigma supra).  The compositions may be mixed at the time of use with a second formulation such as a coloring formulation (paragraph [0151]), as required by instant claim 20.  The compositions may be packaged in a kit with a reducing formulation comprising thioglycolic acid; the reducing agent is applied to hair and subsequent to the reducing treatment one or more as required by instant claim 21.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the pH of the first / electrophilic / maleic acid composition of Flohr to have a pH ranging from about 3 to 12 as taught by Pressley because such range is suitable for compositions comprising maleic acid and is suitable for compositions comprising maleic acid in combination with for example 4,7,10-trioxa-1,13-tridecanediamine and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to likewise modify the pH of the second / linker composition to have a pH less than about 11, such as from 8.5 to 10 as taught by Hamilton because such range is suitable for compositions comprising for example 4,7,10-trioxa-1,13-tridecanediamine.
Regarding claim 20, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of hair treatment of Flohr in view of Hamilton and Pressley to further comprise the step of mixing the maleic acid composition at the time of use with a second formulation such as a coloring formulation because Pressley teaches such.
Regarding claim 21, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of hair treatment of Flohr in view of Hamilton and Pressley to apply the compositions subsequent to the application of a reducing agent such as thioglycolic acid because Pressley teaches such.


Claims 1-3, 6, 8-10, 17-19, 24 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Hamilton et al. (WO 2016/179017, published November 10, 2016, of record) in view of Dixon (US 8,513,200, published August 20, 2013, of record).
	Hamilton teach the use of compositions comprising active agents comprising at least one diamine such as 4,7,10-trioxa-1,13-tridecanediamine, 4,9-dioxa-1,12-dodecanediamine or/and 1,11-diamino-3,6,9-trioxaundecane for use in chemical treatment of hair (title; abstract; paragraphs [0012], [0017] and [0062]-[0063]).  The compositions may have a pH of less than or equal to about 11, such as from about 8.5 to 10, or may have a pH of less than or equal to about 7 (paragraphs [0050]-[0052]).  The pH may be adjusted using conventional acidifying or basifying agents (paragraph [0053]).  The active agent may be present from about 0.1 to 20 wt% (paragraph [0070]), as required by instant claim 3.  The compositions may further comprise at least one acid such as phosphoric acid, citric acid or/and hydrochloric acid (monofunctional) (paragraphs [0071]-[0073]), as required by instant claims 6 and 25.  The compositions may further comprise solvents such as water (paragraph [0077]), as required by instant claim 19.
	The compositions are used in conjunction with compositions for chemically treating the hair; for example, the compositions may be applied to the hair before, during or after application of a hair shaping composition such as a straightening composition (paragraphs [0014], [0101] and [00174]).  The compositions may be applied for example up to 5 minutes after chemical treatment (paragraph [00177]), as required by instant claim 18.  The compositions may be applied to the hair for about 1 to 60 minutes (paragraph [00181]), as required by instant claim 17.

	Hamilton do not teach 0.01 to 30% of maleic or/and itaconic acid as required by claim 2.
	Hamilton do not teach the second compositions comprise maleic acid or/and itaconic acid as required by claim 10.
	Hamilton do not teach the acid(s) and a carrier as required by claim 19.
	Hamilton do not teach the acid formula comprises an alkalizing agent as required by claim 24.
	Hamilton do not teach the alkalizing agent is an inorganic Bronsted-base as required by claim 8.
	Hamilton do not teach the alkalizing agent is an organic Bronsted-base as required by claim 9.
	
These deficiencies are made up for in the teachings of Dixon.
	Dixon teach a hair straightening process comprising the step of applying a composition having a pH from 8 to 11.5 comprising, in a cosmetically acceptable medium, at least one weak acid chosen from dicarboxylic acids such as maleic acid or/and itaconic acid (title; abstract; column 3, lines 34-41; column 4, lines 3-5 and 48-52), as required by instant claim 19.  Suitable tricarboxylic acids include citric acid (column 4, lines 10-13).  The acid(s) are employed from 0.1 to 50 wt% (column 4, lines 41-47), as required by instant claim 2.  The composition comprises a pH adjusting agent such as sodium carbonate or (mono)ethanolamine (column 11, line 62 through column 12, line 25), as required by instant claims 8, 9 and 24.

Regarding claim 10, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute any of the acids taught by Dixon for the at least one acid which may be present in the compositions of Hamilton because simple substitution of functionally equivalent elements yields predictable results, absent evidence to the contrary.

Response to Arguments:  Claim Rejections - 35 USC § 103
Applicant's arguments have been considered but are substantially moot in light of the new grounds of rejection necessitated by Applicant’s amendments.  Remarks that re-hash previous remarks will not be further addressed.  Applicant is referred to pages 11-12 of the Final Rejection mailed November 12, 2020 and pages 3-5 of the Advisory Action mailed February 3, 2021 for the maintained response to said re-hashed remarks.

Double Patenting
In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-3, 6, 8-10, 17-21, 24 and 25 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 45-54 64, 71 and 72 of copending Application No. 15/543,496, over claims 1-15 of copending Application No. 16/787,427 (CON of Application No. 15/543,496), and over claims 28-32, 38, 39, 41 and 42 of copending Application No. 16/302,877 in view of Hamilton et al. (WO 2016/179017, published November 10, 2016, of record), Pressley et al. (US 2015/0034117, published February 5, 2015) and Flohr (WO 2017/096063, filed December 1, 2016, of record).
The instant claims are drawn to a method comprising the steps of applying a first composition comprising maleic or/and itaconic acid having a pH adjusted to 9 with monoethanolamine and subsequently applying a second composition comprising 4,7,10-trioxa-1,13-tridecanediamine, 4,9-dioxa-1,12-dodecanediamine or/and 1,11-diamino-3,6,9-trioxaundecane having a pH adjusted to 5 with phosphoric acid.  The actives may be present from 0.01 to 30 wt%, respectively.  The second composition may be applied for 1-45 minutes, there may be a waiting time of 1-60 minutes between the steps, the compositions may be mixed into carriers, the first composition may be mixed into a hair color, or the method may be performed after the application of thioglycolic acid.  The first composition may further comprise an alkalizing agent that is inorganic or organic.  The second composition may further comprise an acid that is monofunctional or that is maleic or/and itaconic acid.
The ‘496 claims are drawn to a method comprising the steps of applying a first composition comprising 4,7,10-trioxa-1,13-tridecanediamine, 4,9-dioxa-1,12-dodecanediamine or/and 1,11-diamino-3,6,9-trioxaundecane having a pH of 7 to 12 and applying a second 
The ‘787 claims are drawn to a method comprising the steps of applying a first composition comprising a base X-R-Y having a pH of 7 to 12 and applying a second composition comprising an acid such as maleic or/and itaconic acid having a pH of 1.5 to 7; the second composition may be applied first.  The actives may be present from 1 to 30%.  The compositions may be applied for 1-45 minutes, there may be a waiting time of 1-60 minutes between the steps, the compositions may be mixed into carriers, the first composition may be mixed into a hair color, or the method may be performed after the application of thioglycolic acid
The ‘877 claims are drawn to a method comprising the steps of applying a first composition comprising a base X-R-Y having a pH of 1.5 to 7 and applying a second composition comprising an acid having a pH of 1.5 to 7; the second composition may be applied first.  The compositions may be applied for 1-45 minutes, there may be a waiting time of 1-60 minutes between the steps, the compositions may be mixed into carriers, the first composition may be mixed into a hair color, or the method may be performed after the application of thioglycolic acid.
The primary difference between the methods recited in the conflicting claims is the pH range, however, Hamilton teach the application of actives inclusive of 4,7,10-trioxa-1,13-
The instantly claimed method is therefore an obvious variant of the methods of the copending claims in view of the prior art.
This is a provisional nonstatutory double patenting rejection.

Response to Arguments:  Double Patenting
Applicant’s continued disagreement with the Examiner’s analysis is acknowledged and Applicant’s maintained request that the double patenting rejections be held in abeyance is acknowledged but again denied because Applicant has already been advised that it is improper / non-responsive to request to hold a rejection in abeyance.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Pressley et al. (WO 2015/017768) is the parent of Pressley as cited in the rejection
	Flohr et al. (WO 2017/096071) is related to Flohr as cited in the rejection

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALISSA PROSSER whose telephone number is (571)272-5164.  The examiner can normally be reached on M - Th, 10 am - 6 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID BLANCHARD can be reached on (571)272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALISSA PROSSER/
Examiner, Art Unit 1619

/ILEANA POPA/Primary Examiner, Art Unit 1633